Candler, Presiding Justice.
The exception here is to a judgment dismissing a motion for an allowance of counsel fees which was made after a final decree for divorce and permanent alimony had been granted. With respect to this exception the record shows: Movant, on September 26, 1963, filed a suit against her husband for divorce, temporary and permanent alimony, and for custody of their minor children. While *285her suit was pending and on October 19,1963, she was awarded $100 for counsel fees which the defendant paid. Prior to the rendition of a final decree granting her a divorce and permanent alimony, she was awarded an additional amount of $400 as counsel fees which the defendant likewise paid. After the final decree was rendered in her case and while a writ of error which the defendant sued out was pending in this court, she applied for an additional award of counsel fees, alleging that such an award was necessary for her use in defending her case in the Supreme Court. Her motion was dismissed on demurrer thereto. Held:
Submitted July 13, 1965
Decided September 9, 1965.
Seymour S. Owens, Farkas, Landau & Davis, James V. Davis, for plaintiff in error.
Reinhardt, Ireland, Whitley & Sims, John S. Sims, Jr., contra.
After a final decree in this divorce and alimony suit was rendered, the trial court was without jurisdiction to award further counsel fees to her on an application therefor made subsequent to such final decree; and this is true for the reason that the decree for divorce and permanent alimony dissolved the marital relation between her and the defendant and terminated her right to make further demands upon him for any purpose. Hence there is no merit in the contention that the trial judge erred in dismissing her motion for further counsel fees. See Harrison v. Harrison, 208 Ga. 70 (2) (65 SE2d 173); Crate v. Crate, 208 Ga. 723 (69 SE2d 257); and Hunnicutt v. Hunnicutt, 214 Ga. 834 (2) (108 SE2d 279).

Judgment affirmed.


All the Justices concur.